DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:   On page 12, line 2, the semicolon should be replaced with a period.  On page 12, line 6, “the” is replaced with --The--.  On page 13, line 6, the semicolon is replaced with a period.  On page 14, line 24, the semicolon is replaced with a period.  On page 15, line 3, the semicolon is replaced with a period.    On page 16, line 20, “156” is replaced with --153--.  In claim 6, line 13, “slot” is replaced with --groove--.  In the last line of claim 6, “pushing” is replaced with --push--.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed electronic padlock including one end of the mechanical unlocking system and one end of the electronic unlocking system being movably connected to the unlocking assembly, the unlocking assembly and the mechanical unlocking system are located on a same central axis and are defined up and down relative to each other, and a central axis of the electronic unlocking system and a central axis of the unlocking assembly are defined at a predetermined angle.  The drawings filed on October 8, 2018 are approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 20, 2021